Citation Nr: 0728886	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-17 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left 
shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
September 1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the San Diego 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In June 2007, a videoconference hearing was held 
before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Board notes that it has been four years since the 
veteran's most recent VA examination of April 2003.  While a 
new examination is not required simply because of the time 
which has passed since the last examination, VA's General 
Counsel has indicated that a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination.  VAOPGCPREC 11-95 (1995). 

The veteran testified at his June 2007 Board hearing that his 
left shoulder disability has become more severe since the 
April 2003 examination.  Given the increase in severity since 
the last VA examination, the Board believes a current 
examination is necessary to allow for informed appellate 
review.  

The Board also notes that the record was held open for 60 
days following the hearing so that the veteran could submit 
private treatment records.  These records were never 
submitted.  Since the case has to be remanded on other 
grounds, the Board finds that the veteran should be given 
another opportunity to submit those records.  Moreover, the 
veteran testified that he received VA treatment for his left 
shoulder disability as recently as June 2007.  Records of 
this treatment are not included in evidence of record.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should request any 
outstanding treatment reports and incorporate them into the 
claims file.

Finally, the veteran testified that he is not employed 
because of the severity of his service-connected left 
shoulder disability.  On remand, the RO should consider the 
issue of an extraschedular rating
.
Accordingly, the case is REMANDED for the following action:

1.  The RO should request any outstanding 
VA outpatient treatment reports and 
incorporate them into the claims file.

2.  The RO should request the veteran to 
submit any pertinent private medical 
evidence in his possession and to either 
submit or provide the information and any 
necessary authorization to enable the RO 
to obtain any other medical evidence, not 
already of record, pertaining to 
treatment or evaluation for his left 
shoulder disability.

The RO should then undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unable to 
obtain any pertinent evidence identified 
by the veteran, it should so inform the 
veteran and request him to submit the 
outstanding evidence.  

3.  Thereafter, the veteran should be 
scheduled for an appropriate VA 
examination, to ascertain the current 
severity of his service-connected left 
shoulder disability.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  

All indicated studies, including range of 
motion studies in degrees, should be 
performed.  In reporting range of motion, 
the examiner should specifically identify 
any excursion of motion accompanied by 
pain.  The physician should be requested 
to identify any objective evidence of 
pain and to assess the extent of any 
pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The physician 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups).  If feasible, the 
examiner should assess any additional 
functional impairment during flare-ups, 
on repeated use or due to incoordination, 
weakened movement, and/or excess 
fatigability in terms of additional 
degrees of limitation of motion.  If this 
is not feasible, the physician should so 
state.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected left shoulder 
disability on the veteran's ability to 
work and provide the supporting rationale 
for this opinion.

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

4.  After completion of the above, the RO 
should review the expanded record and 
determine if a higher schedular rating is 
warranted for the veteran's left shoulder 
disability.  The RO should also consider 
whether the case should be forwarded to 
the Director of the Compensation and 
Pension Service for extraschedular 
consideration under the provisions of 38 
C.F.R. § 3.321(b)(1).  Should submission 
under § 3.321(b)(1) be deemed 
unwarranted, the reasons for this 
decision should be set forth.  

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



